GOLDTHWAITE, J.
The special relief prayed for was, that the defendants should be decreed to pay the amount of the purchase money found to be due to the complainant; and he clearly was not entitled to this relief, as the bill upon its *648face shows a perfect right to recover at law upon the contract. The lands were to be paid for out of the proceeds of the mills as received, and the bill expressly alleges, that the defendants had received from the mills an amount sufficient to pay the purchase money; and if this was the case, there is no reason why he should not recover on the contract at law.
The bill, however, contains the general prayer for relief; and the rule is, that although the complainant may mistake the relief to which he is entitled in his special prayer, he can, under the general prayer, obtain the relief which is appropriate to the case made by the bill. Here the allegations of the bill show the contract for the sale of the lands; that the vendor retained the title in himself as security for the purchase money; that the purchase money is due, and the purchasers in default. These facts are all which are necessary to authorize a court of chancery to enforce a vendor’s lien on land for the purchase money. Haley v. Bennett, 5 Porter 452; Chapman v. Chunn, 5 Ala. 397. As under the prayer for general relief, upon the case made by the bill, the Chan. Cdlor might have afforded the appropriate relief, although not the relief specially prayed for, he erred in dismissing the bill.
Let the judgment be reversed, with costs, and the cause remanded.